Title: To Thomas Jefferson from Arthur Fenner, 16 May 1801
From: Fenner, Arthur
To: Jefferson, Thomas


               
                  Sir
                  Providence May 16th 1801.
               
               Having occasion for the first time to adress you in my individual capacity since your elevation to the presidency of the United States I beg leave to congratulate you on that event and to express my earnest wishes that it may be productive of happiness to yourself and prosperity to our Country—
               By the promotion of David L Barnes which to be sincere with you was unexpected […]d unlooked for by your friend here the Office of District Attorney in this State has for a time […]ne vacant—Many Candidates have already applied to me for recommendations for this Office and I have felt myself under the Necessity of weighing with impartiality the qualifications of the applicants—I have considered integrity and talents as indispensable requisites and being unable to find them Possessed by a Lawer here who advocated your election, I have sought for one who was the most Modest and Consid in his opposition. David Howell Esquire is certainly the fairest Candidate—He is a Man of the highest iminence in his profession—possessed of a strong and comprehensive mind richly embellished with uncommon erudition—He will I am persuaded lend his support with head and heart to your Administration, and the propriety of his appointment will be acknowledged by all parties—I take the liberty of giving him my best recommendation for the Office in question and to assure you that his appointment thereto would be very agreeable to me & acceptable to him.
               Accept the homage of my respect and believe me to be Personally & Politically Your Friend
               
                  
                     Arthur Fenner.
                  
               
            